


--------------------------------------------------------------------------------










Exhibit 10.1

JACK HENRY & ASSOCIATES, INC.

RESTRICTED STOCK PLAN

(As amended and restated, effective November 9, 2010)




1)

Purpose of the Plan. The Jack Henry & Associates, Inc. Restricted Stock Plan
("Plan") is intended to provide Jack Henry & Associates, Inc. (the
"Corporation") with a means to assist in the recruiting, retaining and rewarding
of employees and members of the Board of Directors and to motivate such
individuals to exert their best efforts on behalf of the Corporation by
providing incentives through the granting of shares of stock.

2)

 Definitions. The following terms shall have the following meanings:

a)

"Act"

means the Securities Exchange Act of 1934, as amended, or any successor thereto.

b)

"Award" means any grant of Restricted Stock, Restricted Stock Units or
Performance Shares under the Plan.

c)

"Award Agreement" means an agreement entered into between the Corporation and a
Participant, as such agreement may be amended from time to time, setting forth
the terms and provisions applicable to any Award.

d)

"Board" means the Board of Directors of the Corporation.

e)

"Change in Control" means

i)

the purchase or other acquisition by any person, entity or group of persons,
within the meaning of Section 13(d)  or 14(d) of the Act (excluding, for this
purpose, the Corporation or its subsidiaries or any employee benefit plan or
related trust of  the Corporation or its subsidiaries), of beneficial ownership,
within the meaning of Rule 13d-3 promulgated under the Act, of 20% or more of
the combined voting power  of the  Corporation's then-outstanding voting
securities entitled to vote generally in the election of directors in any
transaction or series of transactions;

ii)

when individuals who, as of the date hereof, constituting the Board ("Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person who becomes a director subsequent to the date hereof
whose election, or nomination for election by the Corporation's shareholders,
was approved in advance by a vote of at least a majority of the directors then
comprising the Incumbent Board excluding members of its Incumbent Board who are
no longer serving as directors (other than an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Corporation, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Act, or an
individual approved by the Incumbent Board as result of an agreement intended to
avoid or settle an actual or threatened contest) shall be, for purposes of this
section, considered as though such person were a member of  the Incumbent Board;

iii)

consummation of a reorganization, merger or consolidation, in each case
following such reorganization, merger or consolidation: (a) persons who were the
shareholders of the Corporation immediately  prior to such reorganization,
merger  or  consolidation immediately thereafter own 50% or less of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated corporation's then-outstanding voting
securities, or (b) less than a majority of members of the board or other
governing body of such reorganized, merged or consolidated corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or the approval of the transaction by the Board; or

iv)

approval by shareholders of a liquidation or dissolution of the Corporation (and
the Corporation shall commence such liquidation or dissolution), or consummation
of the sale of all or substantially all of the assets of the Corporation (in one
transaction or a series of transactions).

f)

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

g)

"Common Stock" means common stock of the Corporation, par value $0.01.

h)

"Director" means an individual actively serving as a member of the Board.

i)

"Family Member" means any child, stepchild, grandchild, parent, stepparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Participant's household (other than a
tenant or employee), a trust in which the foregoing persons have more than 50%
of the beneficial interests, a foundation in which the Participant or the
foregoing persons control the management of assets and any other entity in which
the Participant or the foregoing persons own more than 50% of the voting
interests.

j)

"Incapacitated" means a mental or physical illness that entitles the Participant
to receive benefits under a long-term disability plan of the Corporation, or if
there is no such plan or the Participant is not covered by such a plan or the
Participant is not an employee of the Corporation, a mental or physical illness
that renders the Participant totally and permanently incapable of performing the
Participant's duties for the Corporation. With respect to an Award that is or
becomes subject to Section 409A of the Code and for which the Participant's
incapacity is an applicable payment event, the Participant shall not be
determined to be Incapacitated unless the Participant is "disabled" as defined
in Code Section 409A(a)(2)(C). Notwithstanding the foregoing, Incapacity shall
not qualify under this Plan if it is the result of (i) a willfully
self-inflected injury or willfully self-induced sickness; or (ii) an injury or
disease contracted, suffered, or incurred while participating in a criminal
offense. The determination of Incapacity for purposes of this Plan shall be made
by a physician satisfactory to the Board and shall not be construed to be an
admission of incapacity for any other purpose.

k)

"Participant" means an employee or a Director of the Corporation or its
subsidiaries, who is selected by the Board to receive an Award.

l)

"Performance Share" means an Award of units denominated in shares of Common
Stock, the number of units which may be adjusted over a performance period based
upon the satisfaction of one or more performance goals. Upon settlement of a
Performance Share, a Participant is entitled to receive one or more shares of
Common Stock, their cash equivalent, or a combination thereof.

m)

"Permitted Transferee" means any Family Member of a Participant or a trust
maintained exclusively for the benefit of, or a partnership all of the interests
in which are held by, one or more of the Participant and his or her Family
Members.

n)

"Restricted Stock" means one or more shares of Common Stock granted under the
Plan that are subject to those restrictions set forth therein and the Award
Agreement.

o)

"Restricted Stock Units" or "RSUs" means an Award granted under this Plan
evidencing a Participant's right to receive shares of Common Stock at some
future date and that is subject to those restrictions set forth therein and the
Award Agreement.

3)

Stock Subject to the Plan. Subject to the adjustments described in Section 8,
3,000,000 shares of Common Stock are authorized for Awards under the Plan. Such
shares may come from authorized but unissued shares of Common Stock and/or from
previously issued shares of Common Stock that have been reacquired by the
Corporation. In the event any Award shall expire or terminate for any reason,
the shares subject to the Award shall again be available for the purposes of the
Plan. Subject to the adjustments described in Section 8, with respect to all
Awards that may be granted to all Participants in any fiscal year of the
Corporation, the number of shares of Common Stock that may be granted as
Restricted Stock, Performance Shares (to the extent eligible to be settled in
shares of Common Stock) or that may be the subject of RSUs (to the extent
eligible to be settled in shares of Common Stock) shall not exceed 500,000
shares.

4)

Administration of the Plan. The Plan shall be administered by the Board, which
may from time to time delegate all or any part of its authority under this Plan
to a committee of the Board (or subcommittee thereof) appointed by the Board. A
majority of the committee (or subcommittee) shall constitute a quorum, and the
action of the members of the committee (or  subcommittee) present at any meeting
at which a quorum is present, or acts unanimously approved in writing, shall be
the acts of the committee (or subcommittee). To the extent of any such
delegation, references in this Plan to the Board shall be deemed to be
references to any such committee (or subcommittee). The interpretation and
construction by the Board of any provision of the Plan or of any agreement,
notification or document evidencing the grant of an Award and any determination
by the Board pursuant to any provision of this Plan or any such agreement,
notification or document shall be conclusive. No member of the Board shall be
liable for any such action or determination made in good faith.

5)

Eligibility. Awards may be granted to any employee or Director of the
Corporation or its subsidiaries pursuant to the sole discretion of the Board in
accordance with Section 4.

6)

 Awards; Vesting.

a)

Awards. Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Board and set forth in an Award Agreement duly executed on behalf of the
Corporation and accepted by the Participant.

b)

Performance-Based Awards. The Board may, in its sole and absolute discretion,
determine that certain Awards should be subject to such requirements so that
they are deductible by the Corporation under Code Section 162(m). If the Board
so determines, such Awards shall be considered performance-based awards subject
to the terms of this Section 6.b., as provided in the Award Agreement. A
performance-based Award shall be granted by the Board in a manner to satisfy the
requirements of Code Section 162(m) and the regulations thereunder. The
performance measures to be used for purposes of a performance-based Award shall
be determined by a committee or subcommittee of the Board, consisting solely of
outside directors (as defined in Treasury Regulations Section 1.162-27(e) (3),
in its sole and absolute discretion, no later than 90 days after the
commencement of the period of service to which such performance criteria relates
or, if earlier, the date on which 25% of such period of service elapses.
Performance objectives need not be the same with respect to all
performance-based Awards granted under the Plan. Each of the performance
criteria is to be specifically defined in advance by the committee or
subcommittee and may include or exclude specified items of an unusual or
non-recurring nature. The criteria upon which the committee or subcommittee
shall establish performance objectives shall include but not be limited to:
earnings per share of stock; book value per share of stock; net income (before
or after taxes); operating income; return on invested capital, assets or equity;
cash flow return on investments which equals net cash flows divided by owners'
equity; earnings before interest or taxes; gross revenues or revenue growth;
market share; expense management; improvements in capital structure; profit
margins; stock price; total stockholder return; free cash flow; or working
capital. Performance-based Awards shall be forfeited if the applicable
performance objective(s) are not achieved or if the Plan is not approved by the
shareholders of the Corporation as described in Section 14. Such committee or
subcommittee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to an Award and, if they
have, to so certify in writing and ascertain the amount of the applicable
performance-based Award. The committee or subcommittee shall have the discretion
to adjust performance-based awards downward. Unless the shareholders of the
Corporation shall have first approved thereof, no amendment of the Plan shall be
effective which would increase the maximum amount which can be paid under a
performance-based Award, which would change the specified performance objectives
for payment of performance-based Awards, or which would modify the requirements
as to eligibility for participation in performance-based Awards under the Plan.
In no event shall the total amount of a performance-based Award paid to any
Participant in any fiscal year of the Corporation exceed 200,000 shares of
Common Stock.

c)

Vesting. Any Performance Shares, shares of Restricted Stock and any RSUs awarded
under the Plan shall be nontransferable by the Participant during the period
described in the Award Agreement. Any shares of Restricted Stock shall be
subject to the risk of forfeiture described in the Award Agreement and any
Performance Shares or RSUs shall be settled at the time and under the conditions
described in the Award Agreement. With respect to Restricted Stock, prior to the
time shares become transferable, the shares of Restricted Stock shall bear a
legend indicating their nontransferability. Unless otherwise provided in the
Award Agreement, if the Participant ceases to be a Director or terminates
employment with Corporation prior to the time a restriction lapses for
Restricted Stock, the time an RSU or Performance Share has been settled, and/or
if the performance criteria specified in the Award Agreement are not achieved,
if applicable, the Participant shall forfeit any shares of Restricted Stock or
any Performance Shares or RSUs which are still subject to the restrictions at
the time of termination of such employment or service, or expiration of the
performance period. When an Award is granted, the Participant shall become
vested in such shares or the RSUs or Performance Shares shall be settled in
accordance with the terms of the Award Agreement, which, except as otherwise
provided in Section 6) b) with respect to performance-based Awards, shall
generally provide for a graded vesting schedule. However, the Board may at any
time accelerate the vesting schedule, in its sole discretion. Additionally,
unless otherwise provided in the Award Agreement (i) in the event of a Change in
Control or death or Incapacity of the Participant all previously granted shares
of Restricted Stock not yet free of the restrictions described herein shall
become immediately free of such restrictions, and (ii) in the event of a Change
in Control, all previously granted Performance Shares and RSUs not yet settled
in accordance with the conditions described herein shall immediately be settled.

d)

Timing of Awards. An Award shall be deemed to be made on the date on which the
Board, by formal action of its members duly recorded in the records thereof,
makes an award of shares of Restricted Stock, Restricted Stock Units or
Performance Shares to a Participant, provided that such Award is evidenced by an
Award Agreement in the manner set forth in 6) a) above within a reasonable time
after the date of the Board action. Notwithstanding the foregoing, the Board
may, in the records of its formal action, designate a future date on which an
Award shall be made.

e)

Conditions of Awards.

i)

Restricted Stock. Restricted Stock may be granted in the form of shares of
Common Stock registered in the name of the Participant but held by the
Corporation or an escrow agent designated by the Corporation until the
restrictions on the Award lapse, subject to forfeiture, as provided in the
applicable Award Agreement. The Board, in the applicable Award Agreement, may,
in its sole discretion, award all or any rights of a shareholder with respect to
the shares of Restricted Stock during the period that they remain subject to
restrictions, including without limitation, the right to vote the shares and
receive dividends.

ii)

RSUs.

(1)

The Corporation shall establish an account ("RSU Account") on its books for each
Participant who receives a grant of Restricted Stock Units. RSUs shall be
credited to the Participant's RSU Account as of the grant date of such RSUs. RSU
Accounts shall be maintained for recordkeeping purposes only, and the
Corporation shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to RSU Accounts. The obligation to make
distributions of securities or other amounts credited to RSU Accounts shall be
an unfunded, unsecured obligation of the Corporation.

(2)

Except as otherwise provided in an Award Agreement, if and whenever dividends
are paid or distributions are made with respect to shares of Common Stock
underlying RSUs, no dividend equivalents shall be credited to the RSU Account,
and a Participant shall have no rights as a shareholder until actual shares of
Common Stock are issued in connection with the settlement of the RSUs.

(3)

Except as otherwise provided in an Award Agreement, the "settlement date" for
one or more RSUs credited to a Participant's RSU Account and that otherwise have
not been forfeited shall be the earlier of (i) when the conditions applicable to
an Award of RSUs have been satisfied, or (ii) as soon as administratively
practical following a Change in Control.

(4)

The Corporation shall settle an RSU Account by (i) delivering to the Participant
(or his or her beneficiary) the applicable number of whole shares of Common
Stock, based upon the relevant level of vesting or goal achievement, (ii) making
a cash payment to the Participant (or his or her beneficiary) equal to the fair
market value of the applicable number of whole shares of Common Stock that would
be deliverable if the RSUs were being settled in shares under clause (i) of this
paragraph, or (iii) delivering a combination of shares pursuant to clause (i) of
this paragraph and making a cash payment pursuant to clause (ii) of this
paragraph. Any fractional RSU remaining in the RSU Account and otherwise
eligible to be settled on the settlement date shall be distributed in cash in an
amount equal to the fair market value of a share of Common Stock as of the
settlement date multiplied by the remaining fractional portion of the RSU
eligible to be settled. The Corporation may withhold from any payment under this
Section either shares of Common Stock or cash having a value equal to or less
than the minimum amount necessary for the Corporation to satisfy its tax
withholding obligations arising from the settlement of the RSUs.

iii)

Performance Shares.

(1)

The Corporation shall establish an account ("Performance Share Account") on its
books for each Participant who receives a grant of Performance Shares.
Performance Shares shall be credited to the Participant's Performance Share
Account as of the grant date of such Performance Shares. Performance Share
Accounts shall be maintained for recordkeeping purposes only, and the
Corporation shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to Performance Share Accounts. The
obligation to make distributions of securities or other amounts credited to
Performance Share Accounts shall be an unfunded, unsecured obligation of the
Corporation.

(2)

Except as otherwise provided in an Award Agreement, if and whenever dividends
are paid or distributions are made with respect to shares of Common Stock
underlying Performance Shares, no dividend equivalents shall be credited to
Performance Share Accounts on all Performance Shares credited thereto, and a
Participant shall have no rights as a shareholder until actual shares of Common
Stock are issued in connection with the settlement of the Performance Shares.

(3)

Except as otherwise provided in an Award Agreement, the "settlement date" for
one or more Performance Shares credited to a Participant's Performance Share
Account and that otherwise have not been forfeited shall be the earlier of (i)
when conditions applicable to an Award of Performance Shares have been
satisfied, or (ii) as soon as administratively practical following a Change in
Control.

(4)

Each Performance Share shall initially be deemed to be the equivalent of one
share of Common Stock; provided, however, that certain levels of achievement may
result in settlement of less than one, or more than one, share of Common Stock
(or its cash equivalent) for each Performance Shares. The Corporation shall
settle a Performance Share Account by (i) delivering to the Participant (or his
or her beneficiary) a number of shares of Common Stock equal to the whole number
of shares of Common Stock eligible to be paid upon settlement of the Performance
Shares, (ii) making a cash payment equal to the fair market value of the shares
of Common Stock that would be payable if the Performance Share Account were
settled solely in shares of Common Stock or (iii) delivering a combination of
shares pursuant to clause (i) of this paragraph and making a cash payment
pursuant to clause (ii) of this paragraph. Only whole shares of Common Stock may
be settled in connection with the settlement of Performance Shares and the value
of any fractional share (determined based on the fair market value of a share of
Common Stock as of the settlement date) shall be paid in cash. The Corporation
may withhold from any payment under this Section either shares of Common Stock
or cash having a value equal to or less than the minimum amount necessary for
the Corporation to satisfy its tax withholding obligations arising from the
settlement of the Performance Shares.

f)

Requirements for Issuance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agency having jurisdiction over the
Corporation, the Common Stock or the Awards, or by any stock exchange or
securities quotation system upon which the Common Stock may be listed, have been
fully met. As a condition precedent to the issuance of shares of pursuant to the
grant of an Award, the Corporation may require the Participant to take any
reasonable action to meet such requirements. To the extent that any Award is or
becomes subject to Code Section 409A, the Participant is a "specified employee"
under Code Section 409A, and payment or settlement of the Award is being made on
account of the Participant's "separation from service" (within the meaning of
Code section 409A), no payment or settlement shall be made until the first day
after six-months following such separation from service, as required for the
avoidance of penalties and/or additional income taxes under Code section 409A.

7)

Nontransferability of Award. Except as otherwise provided in this Section 7,
Awards may not be transferred by a Participant other than by will or the laws of
descent and distribution. Any attempted transfer, assignment, pledge,
hypothecation or other disposition except as herein provided, including, without
limitation, any disposition,  attachment, divorce, trustee process or similar
process, whether legal or equitable shall be null and void and without effect.
Notwithstanding anything herein to the contrary, to the extent provided in the
Award Agreement, an Award may be transferred by the Participant, without
consideration and subject to the provisions of this Plan (including, but not
limited to, the vesting and forfeiture provisions of Section 6.c.), to a
Permitted Transferee of such Participant.

8)

Adjustments. Notwithstanding any other provisions of the Plan, in the event of
changes in the capitalization of the Corporation by reason of a
recapitalization, merger, consolidation, split-up, stock split, combination or
exchange of shares of stock and the like (each, an "Adjustment Event"), (i) the
aggregate number of shares of Common Stock available under the Plan will be
appropriately adjusted by the Board such that the Adjustment Event does not
adversely affect the rights of the Participants under the Plan, whose
determination shall be conclusive and (ii) as necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Board shall appropriately and equitably
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under this Plan upon settlement of any outstanding RSUs or Performance
Shares and other value determinations applicable to outstanding Awards;
provided, in each case, that the number of shares of common stock subject to any
Award denominated in shares of Common Stock shall always be a whole number.

9)

Amendment and Termination; Term. The Board may at any time terminate the Plan or
make such modifications to the Plan as the Board shall deem advisable; provided,
however, that the Board may not, without further approval by the shareholders of
the Corporation, increase the maximum number of shares as to which Awards may be
granted under the Plan (except under the anti-dilution provisions of Section 8),
increase the maximum amount which can be paid under a  performance-based Award,
change the  specified performance objectives for payment of performance-based
Awards, modify the requirements as to eligibility for participation in
performance-based Awards, or make any other amendments or modifications which
require shareholder approval under applicable law, regulation or stock exchange
rule. Unless otherwise terminated earlier by the Board, the Plan shall terminate
on the date which is 10 years after the date the Plan is adopted by the Board
or, if earlier, approved by the shareholders of  the Corporation. No termination
or amendment to the Plan may, without the consent of the affected Participant,
have a material adverse effect on the rights of such Participant under such
Award.

10)

No Continued Right to Employment. Nothing in the Plan or in any Award granted
pursuant to the Plan shall be considered or construed as creating a contract of
employment for any specified period of time or shall confer on any individual
any right to continue in the employment or service of the Corporation or
interfere in any way with the right of the Corporation to terminate his or her
employment at any time.

11)

 Withholding. The Corporation at the time any payment is made under the Plan is
authorized to withhold from such payment any amount necessary to satisfy income
tax withholding requirements in respect of such payment; and for this purpose,
may withhold the necessary number of shares to satisfy such requirement.
Alternatively, if the participant shall pay to the Corporation such cash amount
as may be necessary to satisfy such withholding requirements, he or she shall be
entitled to receive delivery of all shares due hereunder.

12)

Non-Waiver of Rights. The Corporation's failure to enforce at any time any of
the provisions of this Plan or any Award Agreement or to require at any time
performance by the Participant of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Plan, any Award Agreement, or any part hereof, or the right of the
Corporation thereafter to enforce each and every provision in accordance with
the terms of the Plan and any Award Agreement.

13)

Severability. Any  word,  phrase, clause, sentence  or  other provision herein
which violates or is prohibited by any applicable law, court decree or public
policy shall be modified as necessary to avoid the violation or prohibition and
so as to make this Plan and any Award Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions herein.

14)

Effectiveness of the Plan. The Plan shall become effective after both its
adoption by the Board and the further approval of the Plan by the shareholders
of the Corporation given within 12 months of the date the Plan is adopted by the
Board at a regular meeting of the shareholders or at a special meeting duly
called and held for such purposes.

15)

Choice of Law. The Plan shall be governed by and construed according to the laws
of the State of Delaware, without regard to the principles of conflicts of law
which might otherwise apply.

16)

Successors. All obligations of the Corporation under this Plan shall be binding
on any successor to the Corporation whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Corporation.









